Citation Nr: 0209572	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1976.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Medical Center and Regional Office 
(RO) in Fargo, North Dakota, dated in March 1998.  That 
decision denied the veteran's claim of entitlement to service 
connection for a right knee condition and PTSD.  The denial 
of service connection for PTSD was duly appealed and is now 
before the Board of Veterans' Appeals (Board) for appellate 
review.

The veteran has subsequently relocated to within the 
jurisdiction of the Boise, Idaho RO.

The Board remanded the issue that is the subject of this 
decision in September 2000.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of probable PTSD was based, occurred 
during active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issue of entitlement to service 
connection for PTSD.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, as well as the 
September 2000 Board decision and remand informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to service connection 
for PTSD.

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  In 
fact, although the veteran's MOS was combat engineer, the 
veteran did not serve in a combat zone, which is also not in 
dispute.  Thus, his assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The Court has held that "'[t]here is nothing in the statute 
or the regulations which provides that corroboration must, 
and can only, be found in the service records."'  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996) (quoting Doran v. 
Brown, 6 Vet. App. 283, 289 (1994)).  However, when a claim 
for PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence."  Id.

Factual Background

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder.  A general VA 
examination in May 1983 noted no psychiatric abnormalities.  
Subsequent to service, the veteran sought treatment for 
alcohol dependence on several occasions.  Notations in the 
claims folder indicate that records were unavailable from 
treatment in Walla Walla and Spokane, Washington.  Records 
from the Sheridan Wyoming VAMC for inpatient alcohol 
rehabilitation and psychiatry consultation in March and April 
1994 have been associated with the claims folder.  These 
records are silent with regard to recollections of the 
veteran's stressor or a diagnosis of PTSD.

The veteran submitted a statement in April 1997 that outlined 
the events of his alleged stressor.  He reported that while 
serving at Fort Hood, Texas during the period of June to 
August 1976, he was involved in an accident that was 
traumatic and that continues to haunt him.  The day before 
the incident, his unit built a dry span bridge across a 
ravine.  Another unit was tasked to disassemble the bridge.  
An inexperienced noncommissioned officer removed a pin in 
error, which caused the bridge to collapse killing eight 
soldiers positioned below.  Immediately after the collapse, 
his unit was assigned the task of removing the bridge from 
the bodies so that they could be removed.

A VA examination in December 1997 rendered a diagnosis of 
probable PTSD based on a stressful event that the veteran 
alleged occurred during his military service.  The veteran 
reported that he was assigned to remove dead men from under a 
bridge that had collapsed due to NCO incompetence.  The 
veteran reported that he still had vivid memories of the 
event.  He said that he could not deal with authority and 
lost all his jobs because of it.  He would quit when he had 
conflict with an employer.

The examiner noted that the veteran became anxious and 
stuttered when talking about the stressor.  He had soft 
speech and a rather "flat" affect.  His mood was rated at 
5/10 (average).  He reported vivid recollections, detachment, 
avoidance of recollection, feelings of doom, problems with 
sleep, and an increased startle response.  He was noted to 
have drank heavily for 18 years, but had been sober for 3.75 
years.  His thoughts and feelings about the incident had only 
come back when he stopped drinking.  He had one day per week 
when he could not think of anything other than the traumatic 
incident.

He reported that he had the "blues" since childhood, but no 
real depression until after the incident.  He had panic 
episodes twice per week.  He had suicidal ideation at times.

The examiner diagnosed alcohol dependence in remission, 
gambling (compulsive) in remission, major depression - 
partially responds to treatment, and PTSD (probable) but only 
apparent after cessation of anesthetizing self with alcohol.

Pursuant to the Board's remand and the RO's request, the 
Director of the U.S. Army Record Management and 
Declassifications Agency (USARMDA) reported in a November 
2001 statement that, in coordination with the U.S. Army 
Safety Center, the USARMDA researched the alleged incident 
described by the veteran but found that there was no record 
of any such incident.

Analysis

With respect to the psychiatric evaluations of the veteran, 
which includes PTSD, it is noteworthy that any history 
reported in the psychiatric evaluations is based upon the 
veteran's own accounts.  The Court has noted that 38 C.F.R. 
§ 3.304(f) precludes use of a medical opinion based on post-
service examination of the veteran as credible evidence to 
help establish "actual" occurrence of in-service stressors.  
Cohen, 10 Vet. App. at 128, 142.

While the veteran, may well believe that his PTSD is related 
to service, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu, 2 Vet. App. 492, 494-95 (1992).  
Viewed in the context of all the evidence, the Board finds 
the allegations of a service stressor are not credible and 
are not substantiated by the evidence.  There are no service 
records showing the veteran's personal integrity or life was 
seriously threatened in service.  The service personnel 
records show that he was discharged under honorable 
conditions subsequent to being AWOL for 59 days.  The 
veteran's allegations of the occurrence of a stressor were 
not made until after he submitted his claim for VA 
compensation benefits in April 1994, subsequent to denials of 
service connection for alcohol dependence and depression.  
This, in conjunction with the lack of supporting evidence 
undermines the credibility of his assertions.  

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  A critical 
element needed to establish service connection for PTSD is 
missing.  The veteran's alleged stressors have not been 
verified by the service department, and he has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  That is, aside from his own statement, no 
other evidence has been submitted, from a service colleague 
or other source, to corroborate that the stressor occurred.  
The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Consequently, the claim of service connection for PTSD must 
be denied.

In sum, the preponderance of the evidence is against the 
claim for service connection for PTSD.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

